Maddox Ungar Silberstein, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.maddoxungar.com January 31, 2008 CONSENT OF ACCOUNTANT Board of Directors ESL Teachers Inc. San Diego, California 92154 To Whom It May Concern: Maddox Ungar Silberstein, PLLC hereby consents to the use in the Form SB-2/A Amendment No. 1, Registration Statement under the Securities Act of 1933, filed by ESL Teachers Inc. of our report dated November 11, 2007, relating to the financial statements of ESL Teachers Inc., a Nevada Corporation, for the period ending September 30, 2007. Sincerely, /s/ Maddox Ungar Silberstein, PLLC Maddox Ungar Silberstein, PLLC
